Mr. Chief Justice Walkeb delivered the opinion of the Court: This record presents the question, whether the city of East St. Louis exceeded its authority in adopting and endeavoring to enforce an ordinance preventing persons from hauling stone coal through the streets, in wagons or other vehicles, without first procuring a license for that purpose. It appears from the record that appellant is largely engaged in the business of mining, transportation and sale of coal; that he, when the bill was filed, employed about sixteen four-horse teams, in hauling coal through the town of East St. Louis. And, from the extent and character of his business, these teams must have passed and repassed almost constantly. This, then, renders the repair of the streets more expensive and more necessary from the fact, that his vehicles seem to be large and heavy. Eor the comfort and convenience of the citizens of the place, 'as well as persons not residing therein but traveling on its streets, it is necessary that they should be repaired and kept in good condition. It is urged, that a bill for an injunction may be maintained to restrain a corporation from abusing its franchises, when their acts will occasion a permanent injury. Even conceding this to be true, it must appear that the acts complained of are unauthorized and injurious, and of such a character that full and adequate relief cannot be had at law. Was this ordinance requiring the payment of this license authorized by the charter of the city ? The 56th section (Private Laws, 1865, p. 350) declares, that the common council shall have power to direct, license and control all wagons and other vehicles conveying loads within the city, and prescribe the width and tire of the same. The ordinance under which the right to proceed against appellant is claimed, declares, that no person shall, without co'mplying with the ordinance, hire out or keep for hire, or use or cause to be used, for him, in the transportation of persons or property from one part of the city to another, or from places within to places without the city, or from beyond the city to the city, any hackney carriage, omnibus, dray, cart, wagon or other vehicle. It requires the owner of any such vehicle to take out a license, according to a schedule of rates named in the ordinance. Subsequently, this ordinance was amended, by which persons transporting coal in such vehicles, from places in to places out of the city, or from within to without the city, whether hired, kept for hire, or used by the owner, were required to obtain the license provided for by the ordinance. Thus, it will be seen that the charter authorizes the ordinance, and the latter requires that a license shall be obtained before such wagons and teams can be employed in transporting coal in or through the city. But it is insisted, that the ordinance is unreasonable, and in restraint of trade, and is therefore invalid. We do not perceive the force of this objection. That it, like all other licenses, restrains trade without a compliance with the law, is, in a limited sense, true. The law prohibiting the sale of intoxicating drinks is of the same character, but it will not be seriously contended, that it is in restraint of trade to the extent that prohibits the enforcement of the law. The same is true of pedlars, brokers, factors, ferrymen and hackmen, the right to require licenses of whom has never been questioned. In this case appellant, like the owner of a team passing over a toll bridge or ferry, must submit to a reasonable exaction. So, of a turnpike, or a plank-road. In this case as in those, the corporation is required to keep the streets in repair, and it is but reasonable and just that persons using them shall contribute to a reasonable extent to the expense of, and outlay for the purpose. Is this ordinance reasonable ? If so, then the city has the right to enforce it. When it is remembered, that appellant was using heavy wagons with four-horse teams, heavily loaded, and this constantly, we must regard the tax imposed for the license not only reasonable but even low. If the corporation were to attempt to impose such fees for a license as to become unreasonable and oppressive, then the corporate body would transcend their power, and such acts would be unauthorized and invalid. But such is not the fact in this case, and the decree of the court below must be affirmed. Decree affirmed.